Citation Nr: 0012029	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death due to exposure to herbicide agents, to 
include the issue of whether the appellant is entitled to 
recognition as the surviving spouse of the veteran.

2.  Entitlement to service connection for renal cell 
carcinoma with metastasis to lungs for the purposes of 
accrued benefits, to include the issue of whether the 
appellant is entitled to recognition as the surviving spouse 
of the veteran.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who died in September 1996, had active duty in 
the Marine Corps from March 1966 to February 1970.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of rating decisions issued by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
service connection for renal cell carcinoma.


REMAND

The Board finds that, as per Sandoval v. Brown, 7 Vet. App. 7 
(1994) and Colon v. Brown, 9 Vet. App. 104 (1996), the 
appellant has supplied proof of her martial status which has 
been accepted as valid by the RO and has thus attained the 
status of a claimant.  As such, she is entitled to the duty 
to assist under 38 U.S.C.A. § 5107(a), the benefit of the 
doubt under 38 U.S.C.A. § 5107(b) and a determination of 
whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).

To be entitled to VA death benefits as a surviving spouse of 
a veteran, however, the claimant must have been the veteran's 
spouse at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3).  
Fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of separation.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).  Temporary separations 
will not break the continuity of cohabitation.  Continuity of 
cohabitation will not be broken if separation is due to the 
fault or misconduct of the veteran.  38 C.F.R. § 3.53(a).  
The statement of the surviving spouse as to the reason for 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
the purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of 
cohabitation will not be considered as having been broken.  
38 C.F.R. 3.53(b).

It is clear from the marriage certificate in the file that 
the appellant and the veteran were married in April 1976, as 
stated by the veteran in his April 1996 VA Form 21-526 and by 
the appellant in her September 1996 VA Form 21-534.  In this 
April 1996 claim for VA benefits, the veteran indicated that 
he was not only married, but was also living with his spouse.  
He gave an address of a Post Office Box in Trujillo Alto, 
Puerto Rico.  

However, the veteran also submitted an affidavit, dated in 
May 1996, in which he stated that he had been separated from 
his wife, the appellant, since March 10, 1992.  He again 
indicated that he was living in Trujillo Alto, Puerto Rico.  
The appellant, on the other hand, stated in her September 
1996 VA Form 21-534 that she had lived continuously with the 
veteran from the date of the marriage to the date of death.  
On her form she gave her address as a Post Office Box in 
Guayanilla, Puerto Rico.  This was the same address she gave 
at the time she provided information for the death 
certificate.  The RO has not yet addressed this discrepancy.  
Before this claim can be decided on the merits, it is 
necessary to determine that the appellant is the proper party 
to bring the claim.

Thus, the evidence of record seems to suggest that there may 
have been a separation from at least March 1992, until the 
time of the veteran's death in September 1996.  This matter 
needs to be resolved.  As per the holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) in the Gregory case, an analysis of 
the conduct of the parties at the time of any separation 
controls the question of fault in causing the separation 
between the parties.  The Board notes that no investigation 
on this point has been made to date.  The appellant should be 
offered an opportunity to establish her status as a surviving 
spouse.  Interviews with the appellant, listed family 
members, and others should be conducted to establish status 
at the time of death.

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  In order to complete the application, 
in the case that the appellant is a 
qualified surviving spouse, and in order 
to avoid potential additional remand 
development, the RO should obtain all of 
the veteran's VA terminal medical 
records, both inpatient and outpatient, 
to the extent that they are not of 
record.  These records should be 
associated with the claims file.  The 
appellant's assistance in obtaining these 
records should be requested as needed.

2.  The RO should ascertain whether the 
veteran was receiving Social Security 
Administration benefits prior to his 
death.  If so, the RO should obtain the 
records associated with the grant of such 
benefits and associate them with the 
claims file.

3.  The RO, using whatever appropriate 
means, should, as indicated, attempt to 
locate and contact the veteran's sons and 
his daughter in order to establish the 
reasons for and circumstances surrounding 
any period(s) of separation, if any.  
Documentation of all such attempts should 
be associated with the claims file.

4.  The RO should order a field 
examination, or other similar 
investigation to determine the 
circumstances surrounding the nature of 
the separation, if confirmed, of the 
couple in approximately March 1992.  The 
field examiner should determine, to the 
extent possible, including by contact 
with neighbors of the veteran and of the 
appellant, whether the veteran indicated 
why he was separated from his wife, if 
confirmed.  

If the field examiner's investigation 
confirms that the appellant and the 
veteran did not continuously cohabit as 
of approximately March 1992, the examiner 
shall then report as to whether the 
separation was procured by the veteran, 
or whether the circumstances can 
otherwise be determined.  38 C.F.R. 
§ 3.53.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  This should 
include any and all information the 
appellant has to show that the parties 
were continuously cohabiting at the time 
of death.  Utility bills, tax forms, or 
other similar information could be 
submitted in support of this claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

6.  Thereafter, the RO should reevaluate 
the appellant's claims in the light of 
the additional evidence, with due 
consideration to all pertinent legal 
theories, as well as all pertinent laws 
and regulations.  If the determination 
remains unfavorable to the appellant, the 
RO should furnish her and her 
representative a supplemental statement 
of the case.  This document should 
further reflect detailed reasons and 
bases for the decision reached, and 
citation to all indicated law and 
regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the above development has been completed, the appellant 
and her representative should be given the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order, following appropriate appellate procedure.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition warranted in this case.  No 
action is required of the appellant until she is notified.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

